Citation Nr: 0409375	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-34 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975 and from May 1980 to May 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
applications to reopen claims of entitlement to service 
connection for hypertension and schizophrenia.

As noted below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part. 


REMAND

A review of the record on appeal shows that the veteran, in a 
March 2004 statement to the Board, requested a 
videoconference hearing.  Accordingly, a remand to schedule 
the requested hearing is required.  See 38 C.F.R. § 20.703 
(2003).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
videoconference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issues.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in 


remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


